Order entered January 27, 2014




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01490-CR

                          ANTHONY WAYNE MANGIAFICO, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 194th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F12-28019-M

                                             ORDER
        The Court GRANTS court reporter Belinda G. Baraka’s January 23, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Baraka to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.

        We ORDER the Dallas County District Clerk to file the clerk’s record within THIRTY

(30) DAYS from the date of this order.

        We ORDER the Clerk of the Court to send a copy of this order to Gary FitzSimmons,

Dallas County District Clerk.


                                                        /s/   LANA MYERS
                                                              JUSTICE